 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES,                                       Case No.: 19-CV-523 DMS (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  DEFAULT JUDGMENT
14   KUM CHA SHOCKLEY, et al.,
15                                   Defendants.
16
17         Pending before the Court is Plaintiff’s motion for default judgment against
18   Defendant Kum Cha Shockley. The motion is unopposed. Upon consideration of the
19   pleadings, the motion, and Defendant’s lack of appearance in this case or opposition to the
20   motion, the Court grants the motion. The Clerk of Court shall enter the judgment in favor
21   of Plaintiff in the amount of $9,046.35.
22                                               I.
23                                         BACKGROUND
24         On March 19, 2019, Plaintiff filed a complaint on behalf of himself as a person with
25   a disability to enforce the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et
26   seq., and California Civil Code § 52 (the “Unruh Act”). Plaintiff is an amputee who uses
27   a wheelchair for mobility. (P’s Mot. For Def. Judg. At 2). Although Plaintiff included
28   additional claims in his original complaint, he is seeking default judgment based only on

                                                     1
                                                                              19-CV-523 DMS (JLB)
 1   the ADA and Unruh Act claims. (See P’s Mot. For Def. Judg. At 2). Plaintiff’s claims
 2   arise from his alleged attempt to patronize the marijuana dispensary and retail store, “The
 3   Dank House,” (d.b.a. Green Dreams, LLC.), on February 4, 2019. There, Plaintiff alleges
 4   he encountered difficulties because the facility lacked designated accessible parking spaces
 5   and the wheelchair access ramp was steep and in need of repair. (Compl. at ¶¶ 13—16).
 6   Plaintiff alleges this establishment is located on property owned by Defendant Shockley.
 7   (Id. at ¶ 6). Defendant was served on April 30, 2019. (Dkt. No. 3). Defendant did not
 8   respond to Plaintiff’s complaint. On June 7, 2019, Plaintiff requested the Clerk’s entry of
 9   default of Defendant. (Req. for Entr. Of Def. at ¶ 6). The Clerk entered default on June
10   10, 2019, and on June 27, 2019, Plaintiff filed the present motion for default judgment.
11   (P’s Mot. For Def. Judg. at 1).
12                                                 II.
13                                           DISCUSSION
14         Plaintiff requests entry of default judgment against Defendant, seeking injunctive
15   relief under the ADA, actual damages of $4,000, statutory treble damages of $12,000, and
16   attorney’s fees and costs. (P’s Mot. For Def. Judg. at 1).        In the alternative, Plaintiff
17   contends he is entitled to “no less than the statutory minimum amount of $4,000 in
18   damages” under the Unruh Act. (Id. at 9.)
19      A. Default Judgment
20         The Clerk of the Court is required to enter default “when a party against whom a
21   judgment for affirmative relief is sought has failed to plead or otherwise defend, and that
22   failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a). Federal Rule of Civil
23   Procedure 55(b)(2) allows for entry of default judgment by the court. However, “[a]
24   plaintiff does not receive default judgment as a matter of right; rather, a court has discretion
25   as to whether it should be granted.” United States v. Boyce, 148 F. Supp. 2d. 1069, 1093
26   (S.D. Cal. 2001) (citations omitted).
27         In exercising that discretion, courts consider the following factors:
28

                                                    2
                                                                                   19-CV-523 DMS (JLB)
 1         “(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
           substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake
 2
           in the action[,] (5) the possibility of a dispute concerning material facts[,] (6) whether
 3         the default was due to excusable neglect, and (7) the strong policy underlying the
           Federal Rules of Civil Procedure favoring decisions on the merits.”
 4
 5   Id. (quoting Eitel v. McCool, 782 F.2d 1470, 1471—72 (9th Cir. 1986)). Consistent with
 6   the last factor of the strong public policy in favor of decisions on the merits, “any doubts
 7   as to the propriety of a default are usually resolved against the party seeking a default
 8   judgment.” VonGrabe v. Spring PCS, 312 F. Supp. 2d 1313, 1318 (S.D. Cal. 2004) (citing
 9   Pena v. Seguros La Comercial, S.A., 220 F.2d 811, 814 (9th Cir. 1985)). In general,
10   however, “upon default[,] the factual allegations of the complaint, except those relating to
11   the amount of damages, will be taken as true.” TeleVideo Systems, Inc. v. Heidenthal, 826
12   F.2d 915, 917—18 (9th Cir. 1987).
13      1. Possibility of Prejudice to the Plaintiff
14         The first Eitel factor considers the possibility of prejudice to the plaintiff if a default
15   judgment is not entered. See 782 F.2d at 1471—72. Plaintiff contends that the architectural
16   barriers located on Defendant’s property do not comply with the ADA and Unruh Act, and
17   thus constitute discrimination and denial of equal access. Here, Defendant has failed to
18   appear and has not remedied these barriers to access. If a default judgment is not entered,
19   Plaintiff will likely have no recourse against Defendant. Plaintiff has therefore made a
20   sufficient showing to meet this factor.
21      2. Merits of Plaintiff’s Substantive Claims and Sufficiency of the Complaint
22         The second and third Eitel factors are the merits of plaintiff’s substantive claim and
23   the sufficiency of the complaint. See id. These factors “require that a plaintiff state a claim
24   on which it may recover.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal.
25   2014) (internal citations and quotation marks omitted). Plaintiff seeks relief under the
26   ADA and the Unruh Act, each of which is addressed in turn.
27   ///
28   ///

                                                    3
                                                                                   19-CV-523 DMS (JLB)
 1      a. Discrimination under Title III of the ADA
 2         Title III of the ADA prohibits discrimination by public accommodations. 42 U.S.C.
 3   § 12182(a). To state a claim under the ADA, Plaintiff’s complaint must first demonstrate
 4   that he has Article III standing to bring an ADA claim. Further, Plaintiff must show (1) he
 5   is disabled under the ADA; (2) “The Dank House” contains architectural barriers
 6   prohibited by the ADA; and (3) “that the removal of those barriers is readily achievable.”
 7   Hubbard v. Rite Aid Corp., 433 F. Supp. 2d 1150, 1158 (S.D. Cal. 2006) (citing 42 U.S.C.
 8   § 12182(a)).
 9         i.       Standing to Bring a Claim Under the ADA
10         As with all actions, Plaintiff must have Article III standing to bring a claim under
11   the ADA. To establish Article III standing under the ADA, Plaintiff “must demonstrate
12   that [he has] suffered an injury in fact, that the injury is traceable to the challenged action
13   of the Defendant and that the injury can be redressed by a favorable decision.” Hubbard,
14   433 F. Supp. 2d at 1162 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992)).
15   Since Plaintiff is seeking injunctive relief, this analysis considers the threat of future harm,
16   defined by the likelihood that Plaintiff will return to “The Dank House.” See Vogel, 992
17   F. Supp. 2d at 1008 (citing San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126
18   (9th Cir. 1996)). In the context of the ADA, when “determining the likelihood that a
19   plaintiff will return to defendant’s facility, courts have examined such factors as (1) the
20   proximity of the place of public accommodation to plaintiff’s residence, (2) plaintiff’s past
21   patronage of defendant’s business, (3) the definitiveness of plaintiff’s plans to return, and
22   (4) the plaintiff’s frequency of travel near defendant.” Hubbard, 433 F. Supp. 2d at 1162.
23   (citing Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137 (9th Cir. 2002)).
24   Further, a disabled individual “suffers a cognizable injury if he is deterred from visiting a
25   noncompliant public accommodation because he has encountered barriers related to his
26   disability there.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 949 (9th Cir. 2011).
27         Here, Plaintiff alleges he faced difficulties when he attempted to patronize
28   Defendant’s store. He alleges he could not find any designated accessible parking on site.

                                                    4
                                                                                  19-CV-523 DMS (JLB)
 1   (Compl. at ¶ 14). Plaintiff also alleges the ramp to the dispensary entrance “was too steep
 2   and in need of repair.” (Id.) While Plaintiff was “able to enter the place of public
 3   accommodation with some difficulty,” he alleges he “suffered legally cognizable injury
 4   including, but not limited to, difficulty, discomfort or embarrassment in accessing
 5   Defendants’ place of public accommodation.” (Id. at 14—16, 18).                 Taking these
 6   allegations as true, Plaintiff’s complaint states an adequate claim for an injury based on his
 7   past visit to Defendant’s store. See TeleVideo Systems, Inc., 826 F.2d at 917-18.
 8         In terms of the likelihood of Plaintiff returning to Defendant’s property, Plaintiff
 9   alleges he resides near the property. (Compl. at ¶ 14). Plaintiff also notes he attempted to
10   patronize the business on February 4, 2019, as discussed. (Compl. at ¶ 12). Finally,
11   Plaintiff notes he “will continue in the future to visit this place of public accommodation
12   for the purposes of shopping and/or otherwise using and enjoying the facility’s
13   accommodations, and to evaluate the facility’s accessibility to individuals with disabilities
14   or to determine if other forms of discrimination exist.” (Compl. at ¶ 11). Taking these
15   allegations as true, Plaintiff has alleged a sufficient claim for threat of future injury based
16   on the likelihood he will return to Defendant’s property. See TeleVideo Systems, Inc., 826
17   F.2d at 917-18. In sum, Plaintiff has standing to bring this ADA claim.
18         ii.    Discrimination under the ADA
19         To prevail on a claim for discrimination under Title III of the ADA, the Plaintiff
20   must show (1) he is disabled under the definitions provided by the ADA, (2) the Defendant
21   is “a private entity that owns, leases, or operates a place of public accommodation,” and
22   (3) the Plaintiff “was denied public accommodations . . . because of [his] disability.”
23   Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). Further, in the context of
24   discrimination based on architectural barriers, Plaintiff must show (1) “The Dank House”
25   contains architectural barriers prohibited by the ADA; and (2) “that the removal of those
26   barriers is readily achievable.” Hubbard, 433 F. Supp. 2d at 1158 (citing 42 U.S.C. §
27   12182(a)).
28

                                                    5
                                                                                 19-CV-523 DMS (JLB)
 1         Here, Plaintiff established he is disabled within the meaning of the ADA as an
 2   amputee who uses a wheelchair for mobility. 1 (P’s Mot. For Def. Judg. At 2). Plaintiff
 3   also alleges “Defendant operates the marijuana dispensary on this property,” and
 4   Defendant has not contested this assertion. (Id.) Finally, “The Dank House” is a public
 5   accommodation because it is a sales establishment that is open to the public. See Vogel,
 6   992 F. Supp. 2d at 1009 (citing 42 U.S.C. § 12102(2); § 12181(7)(E)) (“A sales
 7   establishment is a place of public accommodation.”). Thus, Plaintiff has sufficiently stated
 8   a claim for a violation of the ADA, if he suffered discrimination on Defendant’s property
 9   due to his disability.
10         Discrimination “on the basis of disability includes a failure to remove architectural
11   barriers where such removal is readily achievable.” Doran v. 7-Eleven, Inc., 524 F. 3d
12   1034, 1043 (9th Cir. 2008) (quoting 42 U.S.C. § 12182). Under the ADA, the term “readily
13   achievable” is defined as “easily accomplishable and able to be carried out without much
14   difficulty or expense.” 42 U.S.C. § 12181(9)(A)—(D).
15         Here, Plaintiff alleges the architectural barriers at Defendant’s establishment include
16   the lack of accessible parking and the steep ADA ramp. However, Plaintiff only requests
17   the Court issue an injunction requiring Defendant to designate an accessible parking spot
18   and path to the store entrance. Although determining what is “readily achievable” requires
19   analyzing context-specific facts such as the nature and cost of the repair and the overall
20   financial resources of the facilities and covered entity, Plaintiff did not have the opportunity
21   to acquire this information from Defendant because Defendant failed to appear. See id. in
22   addition, some courts have found “the creation of a handicap accessible parking space is
23   per se readily achievable.” See, e.g., Johnson v. San, No. 2:15-CV-162-JAM-EFB, 2015
24   WL 7188245, at *3 (E.D. Cal. 2015), report and recommendation adopted No. 2:15-CV-
25
26
     1
27    Under the ADA, the term “disability” includes “a physical or mental impairment that
     substantially limits one or more major life activities of [an] individual.” 42 U.S.C. §
28   12102(1)(A).
                                                    6
                                                                                  19-CV-523 DMS (JLB)
 1   162-JAM-EFB, 2016 WL 659791 (E.D. Cal. 2016). The creation of designated accessible
 2   parking spaces is also listed as an example of a readily achievable step in ADA guidelines.
 3   See 28 C.F.R. § 36.304(b). This makes good sense. Further, Plaintiff’s allegation that
 4   removal of such barriers is readily achievable “is sufficient to satisfy his burden of
 5   production” because his allegations are taken as true upon default. See Vogel, 992 F. Supp.
 6   2d at 1011 (citing Johnson v. Beahm, 2011 WL 5508893 *3 (E.D. Cal. 2011)). Therefore,
 7   the second and third Eitel factors weigh in favor of Plaintiff’s ADA claim.
 8      b. Unruh Act Claim
 9         Plaintiff’s second claim for relief is based on a violation of the Unruh Act. (P’s Mot.
10   For Def. Judg. At 7). The Unruh Act provides for “full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishments” for “all persons
12   . . . no matter what their . . . disability.” Cal. Civ. Code § 51(b). Unlike the ADA, the
13   Unruh Act provides for monetary damages, including actual damages, treble damages, or
14   independent statutory damages of $4,000. Molski, 491 F.3d at 731. The Unruh Act also
15   provides for attorney’s fees and costs. Id.; Cal. Civ. Code § 52(a).
16         “[A] violation of the ADA is, per se, a violation of the Unruh Act.” See Lentini v.
17   Cal. Ctr. For the Arts, Escondido, 370 F.3d 837, 847 (9th Cir. 2004); Cal. Civ. Code §
18   51(f). Moreover, “no showing of intentional discrimination is required when the Unruh
19   Act violation is premised on an ADA violation.” Id. Because Plaintiff’s claim for relief
20   under the ADA meets the second and third Eitel factors, these factors are also met with
21   respect to his Unruh Act claim.
22      3. Sum of Money at Stake in the Action
23         The fourth factor to be considered is the sum of money at stake in relation to the
24   seriousness of the defendant’s conduct. See Eitel, 782 F.2d at 1471-72. Courts disfavor
25   default judgment when “the sum of money at stake is too large or unreasonable in relation
26   to the defendant’s conduct.” Vogel, 992 F. Supp. 2d at 1012.
27         Here, Plaintiff is requesting a total of $21,406.35—consisting of $4,000 in actual
28   damages, $12,000 in treble damages, and $5,406.35 in attorney’s fees and costs. In the

                                                    7
                                                                                  19-CV-523 DMS (JLB)
 1   alternative, Plaintiff requests $9,406.35: $4,000 in statutory minimum damages and
 2   $5,406.35 in attorney’s fees and costs.      Plaintiff also seeks an injunction ordering
 3   Defendant to provide and designate accessible parking and a path to the store entrance in
 4   compliance with ADA guidelines. Though the scope of injunctive relief will add to
 5   Defendant’s financial burden, the ADA “limits this liability to removal of barriers that is
 6   readily achievable, and in this way caps a defendant’s liability.” See Vogel, 992 F. Supp.
 7   2d at 1012.
 8         As discussed below, this Court will decline to award treble damages to Plaintiff.
 9   Thus, the sum of money at stake in the action here is $9,406.53, in addition to the cost
10   associated with injunctive relief. This amount is within the range of acceptable sums of
11   money other courts within this Circuit have awarded in similar actions. See, e.g., id. at
12   1012 (granting a judgment of $13,739.20, including statutory damages, attorneys’ fees, and
13   costs); Moore v. Cisneros, No. 1:12—cv—00188 LJO SKO, 2012 WL 6523017, at *4
14   (E.D. Cal. 2012) (granting an award of $10,119.70 on default judgment and noting the
15   amount “was not a particularly large sum of money”); Johnson v. Huynh, No. Civ S—08—
16   1189 JAM DAD, 2009 WL 2777021, at *2 (E.D. Cal. 2009) (holding $12,000 was “a
17   relatively small award of damages” in a default judgment). Therefore, the fourth Eitel
18   factor weighs in favor of entry of default judgment against Defendant here.
19      4. The Possibility of a Dispute Concerning Material Facts
20         The fifth factor asks whether there is a possibility of a dispute over material facts.
21   Eitel, 782 F.2d at 1471-72. When a court clerk enters default, “all allegations in a well-
22   pleaded complaint are taken as true,” and there is “no likelihood that any genuine issue of
23   material fact exists.” Elektra Ent. Grp. v. Crawford, 226 F.R.D 388, 393 (C.D. Cal. 2005).
24   So it is here. Defendant failed to respond, and default was entered Thus, the fifth factor
25   weighs in favor of Plaintiff.
26   ///
27   ///
28

                                                  8
                                                                               19-CV-523 DMS (JLB)
 1      5. Excusable Neglect
 2          The sixth Eitel factor is excusable neglect. See 782 F.2d at 1472. The question of
 3   what conduct “constitutes excusable neglect under Rule 60(b)(1) and similar rules is at
 4   bottom an equitable one, taking account of all relevant circumstances surrounding the
 5   party’s omission.” Brandt v. Am. Bankers Ins. Co. of Florida, 653 F.3d 1108, 1110 (9th
 6   Cir. 2011) (quoting Pioneer Inv. Svcs. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395
 7   (1993)) (internal quotation marks omitted). Although Rule 60(b)(1) of the Federal Rules
 8   of Civil Procedure governs grounds for relief from a final judgment, Rule 55(b) constitutes
 9   a similar rule because it governs the grounds for entering a default judgment.
10          There is “little possibility of excusable neglect and default judgment is favored when
11   defendants fail to respond after being properly served.” See Constr. Laborers Trust Funds
12   for S. California Admin. Co. v. Anzalone Masonry, Inc., 316 F. Supp. 3d 1192, 1201-02
13   (C.D. Cal. 2018). Here, Defendant received notice of the complaint and did not respond.
14   Though Plaintiff did not provide evidence of serving Defendant with the instant motion,
15   such service is not required by Rule 55(b). See Fed. R. Civ. P. 55(b). Thus, this factor
16   weighs in favor of entry of default judgment.
17      6. Strong Policy Underlying the Federal Rules of Civil Procedure Favoring
18          Decisions on the Merits
19          The final factor requires the Court to consider the strong policy favoring decisions
20   on the merits. See 782 F.2d at 1472. Although resolving disputes on the merits is the
21   preferred approach, that is not possible where, as here, a defendant fails to respond.
22   Nonetheless, this factor does not weigh in favor of Plaintiff.
23      7. Conclusion Regarding the Eitel Factors
24      Here, all factors, aside from the seventh factor favoring decisions on the merits, weigh
25   in favor of Plaintiff.
26      B. The Character and Amount of Plaintiff’s Recovery
27          Under Federal Rule of Civil Procedure 54(c), a default judgment “must not differ in
28   kind from, or exceed in amount, what is demanded in the pleadings.” The demand for

                                                   9
                                                                                19-CV-523 DMS (JLB)
 1   relief must be specific. See Fed. R. Civ. P. 8(a)(3). When deciding whether to grant a
 2   default judgment, “the general rule of law is that upon default the factual allegations of the
 3   complaint, except those relating to the amount of damages, will be taken as true.” Geddes
 4   v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (citations omitted).             When
 5   “determining damages, a court may rely on declarations submitted by the plaintiff in lieu
 6   of a full evidentiary hearing.” Ewing v. Senior Life Planning, LLC., 19-CV-1005-BAS-
 7   LL, 2019 WL 4573703 at *1 (S.D. Cal. 2019) (citing Phillip Morris USA v. Castworld
 8   Prods. Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003) (citing Fed. R. Civ. P 55(b)(2)). Further,
 9   “[s]tatutory damages are appropriate in default judgment cases because the ability to
10   determine a plaintiff’s actual damages is limited when a defendant fails to mount a defense
11   or participate in discovery.” G&G Closed Circuit Events, LLC v. Sanchez, 18-CV-382-
12   WQH-KSC, 18 WL 5311792 at *2 (S.D. Cal. 2018).
13      1. Statutory Damages
14         As noted, Plaintiff is seeking $4,000 in actual damages and an additional $12,000 in
15   treble damages for discrimination under the Unruh Act. In the alternative, Plaintiff seeks
16   the statutory minimum damages of $4,000. While the statutory damages provided by the
17   Unruh Act are reasonable, the trebling of those damages is not. Under California Civil
18   Code § 52 (the “Unruh Act”),
19         “whoever denies, aids or incites a denial, or makes any discrimination or distinction
           contrary to Section 51, 51.5, or 51.6, is liable for each and every offense for the
20
           actual damages, and any amount that may be determined by a jury, or a court sitting
21         without a jury, up to a maximum of three times the amount of actual damage but in
           no case less than four thousand dollars ($4,000), and any attorney’s fees that may be
22
           determined by the court in addition thereto.” Cal. Civ. Code §52(a) (West).
23
24         Here, Plaintiff seeks damages based on emotional distress, but fails to set out the
25   basis for those damages, let alone the need to treble them. (P’s Mot. For Def. Judg. at 8).
26   In the alternative, Plaintiff seeks the $4,000 statutory minimum damages. (Id.) To recover
27   statutory damages, the Plaintiff “need not prove she suffered actual damages.” Molski, 481
28   F.3d at 731. Plaintiff “need only show that he was denied full and equal access, not that

                                                   10
                                                                                 19-CV-523 DMS (JLB)
 1   he was wholly excluded from enjoying defendant’s services.” See Vogel, 992 F.Supp.2d
 2   at 1014.
 3         Because Defendant did not respond, the record is undeveloped as to Plaintiff’s claim
 4   for actual and treble damages. And while Defendant bears the burden of this default
 5   judgment due to his failure to respond, there is no indication Plaintiff’s injury would not
 6   be adequately redressed with statutory minimum damages, attorney’s fees, and injunctive
 7   relief. Therefore, the Court declines to award treble damages for Plaintiff and finds the
 8   award of statutory damages is sufficient.
 9      2. Injunctive Relief
10         Plaintiff also seeks injunctive relief under the ADA to compel Defendant to “install
11   a van accessible parking space and access aisle and an accessible path of travel from the
12   parking and public sidewalk to and through the entrance to the facility in full compliance
13   with . . . the Americans with Disabilities Act Accessibility Guidelines (“ADAAG”).” (P’s
14   Mot. For Def. Judg. at 9). Under the ADA, “injunctive relief is proper when architectural
15   barriers at defendant’s establishment violate the ADA and the removal of the barriers is
16   readily achievable.” Vogel, 992 F. Supp. 2d at 1015. Further, the plaintiff is “not required
17   to satisfy the other prerequisites generally needed for injunctive relief.” Id. (citing Moeller
18   v. Taco Bell, 816 F. Supp. 2d 831, 859 (N.D. Cal. 2011)). As discussed, Plaintiff’s request
19   for injunctive relief is readily achievable. Defendant, in his capacity as property owner,
20   can “make the physical changes necessary to remove the specific barriers,” either as the
21   operator of the establishment or in his capacity as landlord. See id. Defendant shall
22   therefore install a van accessible parking space and create an accessible path of travel from
23   the parking and sidewalk to the entrance of “The Dank House” in compliance with the
24   ADAAG.
25      3. Attorney’s Fees and Costs
26         Plaintiff further requests attorney’s fees and costs in the sum of $4,446.00 and
27   $600.35, respectively, both of which are permitted under the ADA and the Unruh Act. See
28   42 U.S.C. § 12205; Cal. Civ. Code § 52(a). Plaintiff provided declarations in support of

                                                   11
                                                                                 19-CV-523 DMS (JLB)
 1   his request for fees and costs. The requested attorney’s fees and costs are reasonable.
 2   Therefore, the Court will award fees and costs totaling $5,046.35.
 3                                                       III.
 4                                           CONCLUSION
 5         For the reasons discussed above, the Court GRANTS Plaintiff’s motion for default
 6   judgment for $4,000 in statutory damages and $5,046.35 in attorney’s fees and costs. The
 7   Court DENIES Plaintiff’s motion for treble damages. The Court ORDERS Defendant to
 8   provide and designate accessible parking and a path to the store entrance at 956 Broadway,
 9   Chula Vista, CA 91910, in compliance with the American with Disabilities Act
10   Accessibility Guidelines. The Court DIRECTS the Clerk of the Court to enter judgment
11   against Defendant and in favor of Plaintiff.
12
13   IT IS SO ORDERED.
14
     Dated: October 28, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    12
                                                                             19-CV-523 DMS (JLB)
